                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         SHARON MANIER, et al.,
                                  10                                                         Case No. 18-cv-06834-RS
                                                        Plaintiffs,
                                  11
                                                  v.                                         ORDER GRANTING MOTION TO
                                  12                                                         DISMISS FOR LACK OF
Northern District of California
 United States District Court




                                         JUICE BEAUTY, INC.,                                 JURISDICTION
                                  13
                                                        Defendant.
                                  14

                                  15

                                  16          This is a putative class action filed in this Court under a contention that jurisdiction exists

                                  17   pursuant the Class Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”). Among other

                                  18   prerequisites, jurisdiction under CAFA requires that the amount controversy exceed the sum or

                                  19   value $5,000,000.00, exclusive of interest and costs. § 1332(d)(2). Named plaintiffs Sharon

                                  20   Manier and Judith Rodriguez allege that defendant Juice Beauty, Inc. markets and sells a line of

                                  21   shampoo, conditioner, and hair mask products under the label “Repairing.” Plaintiffs contend the

                                  22   products are falsely represented as having the capability to repair damaged hair, in a literal sense,

                                  23   beyond anything the products may actually do. See Complaint Para. 3 (“While the Products might

                                  24   create the temporary illusion that the user’s hair has been repaired, this is indeed an illusion

                                  25   because nothing in the Product can mend damaged keratin proteins.”) Plaintiffs assert claims

                                  26   under consumer protection statutes of each of the fifty states and the District of Columbia.

                                  27

                                  28
                                   1          Juice Beauty moves to dismiss for lack of jurisdiction,1 contending the amount in

                                   2   controversy does not meet the $5 million threshold. Juice Beauty offers evidence, not contested by

                                   3   plaintiffs and based on conservative assumptions, that from July 1, 2014, through

                                   4   October 31, 2018, the total amount consumers paid nationwide to purchase the products at issue

                                   5   was less than $1,541,390. Pursuant to Civil Local Rule 7-1(b), the motion is suitable for

                                   6   disposition without oral argument, and the hearing set for May 9, 2019 is vacated.

                                   7           In opposition to dismissal, plaintiffs insist the jurisdictional minimum can be satisfied

                                   8   because, they contend, California’s Consumer Legal Remedies Act (“CLRA”) provides for

                                   9   statutory damages of $1000 per violation. While plaintiffs go on to offer reasons they believe the

                                  10   jurisdictional minimum likely would be satisfied whether or not they can pursue a nationwide

                                  11   class under California law, all of their arguments turn on their assertion that the CLRA imposes

                                  12   statutory damages of up to $1000 per violation. It does not. Rather, California Civil Code section
Northern District of California
 United States District Court




                                  13   1780(a)(1) provides that a consumer who suffers damages as a result of a violation of the CLRA

                                  14   may seek to recover “[a]ctual damages, but in no case shall the total award of damages in a class

                                  15   action be less than one thousand dollars ($1,000).” As observed in Jones v. ConAgra Foods, Inc.,

                                  16   No. C 12-01633 CRB, 2014 WL 2702726, at *23 (N.D. Cal. June 13, 2014), that language sets the

                                  17   minimum for a total award of damages in a class action at $1,000; it does not provide for an

                                  18   statutory award of $1,000 per individual class member.

                                  19          Nothing in the allegations or evidence suggests that the maximum damages per alleged

                                  20   violation, where each sale was in the range of $10 or less per unit, would result in a total amount

                                  21   in controversy anywhere remotely near the jurisdictional minimum, given the number of units of

                                  22   the products sold to consumers nationwide in the relevant time frame was under 160,000.

                                  23   Accordingly, the motion to dismiss for lack of jurisdiction must be granted. This ruling is without

                                  24   prejudice, of course, to any rights plaintiffs may have to proceed in one or more state courts.

                                  25
                                       1
                                  26      Juice Beauty also raises certain challenges to the adequacy of the pleading, in the alternative.
                                       In view of the conclusion of this order that jurisdiction is lacking, it would not be appropriate to
                                  27   reach those issues.

                                  28
                                                                                                                   CASE NO.   18-cv-06834-RS
                                                                                          2
                                   1   Dated: May 6, 2019

                                   2                        ______________________________________
                                                            RICHARD SEEBORG
                                   3                        United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                CASE NO.   18-cv-06834-RS
                                                            3
